Exhibit 10.44






AMENDMENT TO THE
SPX CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS PLAN



SPX Corporation currently maintains the SPX Corporation Supplemental Retirement
Savings Plan (the “Plan”). Pursuant to the powers of amendment reserved in
Section 7.1 of the Plan, effective as of December 18, 2017, SPX Corporation
hereby amends the Plan in the following manner:
1.    For Plan Years beginning after 2016, Section 2.1 of the Plan is amended by
replacing the references to “pay grade level of H or above” with “pay grade
level of 0 to 4”.





